PER CURIAM.
This case having been considered by the Court on the record, briefs and oral arguments of counsel,
And it appearing that the findings of the Board that the respondent had interfered with and coerced supervisory employees, members of Foreman’s Association of America, Chapter 77, an independent union of supervisory employees, in the exercise of the rights guaranteed in Section 7 of the National Labor Relations Act, 29 U.S.C.A. § 157, in violation of Section 8(1) of the Act, 29 U.S.C.A. § 158(1), and that it had discriminated in regard to the hire and tenure of employment of Oscar Owens, one of the foremen, and a member of said Union, in violation of Section 8(3) of the Act, are supported by substantial evidence and accordingly are conclusive, Section 160(e), Title 29 U.S.C.A.;
And it having been decided by the Supreme Court that such supervisory employees and foremen are “employees” within the meaning of the Act, Packard Motor Car Co. v. National Labor Relations Board, 67 S.Ct. 789;
It is accordingly ordered that the petition of the National Labor Relations Board for a decree enforcing its order herein of January 30, 1946 be sustained on the authority of that case, and it is now decreed that said order be and is now enforced and that the respondent and its officers, agents, successors and assigns comply therewith.